DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 9-10, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US PGPub 20180108997), a reference of record, in view of Daley (US Patent 8063767), as cited by applicant.
As per claim 1:
Henry et al. disclose:
A system communicably coupled to a power transmission distribution network (cables may be power lines supported by utility poles, para [0287]), the system capable of launching transverse electromagnetic waves (para [0319]) onto a transmission line (power lines), the electromagnetic waves propagating a data signal (para [0058]); the system comprising: 
a surface wave launcher (waveguide system 1865’ in Fig. 18R) bounded by an absorptive EMI enclosure (tapered horn 1880, which may be a constructed of, coated in, or cladded with a dielectric layer, para [0249]), the surface wave launcher comprising a coupler (MMICs 1870, as labeled in Fig. 18P, wherein the MMICs are noted as being coupled to a signal input, [0244]) and a reflector (reflector plate 1871, which may be behind the MMICs with a desired distance, and is shorted to ground [0245-0247]) electrically isolated from each other (separated by a distance, and an inherent feature required for functioning as the reflector is grounded, but a signal input is provided to the MMICs), and configured to induce at least one transverse magnetic wave that propagates longitudinally along the surface of the transmission line and carries the signal (electromagnetic waves launched by the waveguide system, para [0249], noted as surface waves in para [0058], and noted as transverse in magnetic in para [0319]); wherein separate electrical connections are provided to each of the coupler and the reflector (signal input vs ground), and the signal is provided via a coaxial cable ([0244]). 
	Henry et al. does not disclose:
an arrester proximate the surface wave launcher, the arrester comprising a Metal Oxide Varistor (MOV) and communicating the data signal to and from the power transmission distribution network using separate electrical connections to each of the coupler and the reflector.
Daley discloses in Fig. 6:
A system for coupling data signals to power lines (abstract) wherein the system comprises a transceiver device (146) and an arrestor (90) that may be a metal oxide varistor device (col. 3 lines 8-25) coupled between the transceiver device and the power lines (electric power system 143), wherein the arrester may be coupled to a coaxial transmission line (col. 6 lines 31-56).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a metal oxide varistor proximate to the surface wave launcher within the signal input of Henry et al. to provide the benefit of preventing higher voltages on the power line from passing, as taught by Daley (col. 1 lines 9-28).
	As a consequence of the combination, the combination discloses an arrester proximate the surface wave launcher, the arrester comprising a Metal Oxide Varistor (MOV) and communicating the data signal to and from the power transmission distribution network.
	It would be further obvious for the arrester to use separate electrical connections to each of the coupler and the reflector, to prevent a short-circuit in the system from the signal line being connected to ground.

	As per claim 2:
	Henry et al. does not disclose:
the MOV prevents voltage from arcing from a higher voltage region of the power transmission distribution network to a lower voltage region of the power transmission distribution network.
Daley discloses in Fig. 6:
A system for coupling data signals to power lines (abstract) wherein the system comprises a transceiver device (203) and an arrestor (216a/b) that may be a metal oxide varistor device (para [0028]) coupled between the transceiver device and the power lines (electric power system 143), wherein the arrester may be coupled to a coaxial transmission line (col. 6 lines 31-56).
	As a consequence of the combination of claim 1, the MOV prevents voltage from arcing from a higher voltage region of the power transmission distribution network to a lower voltage region of the power transmission distribution network.

As per claim 3:
Henry et al. does not disclose the MOV comprises a first MOV and a second MOV separated by an insulator.
Daley et al. discloses in Fig. 1:
The MOV comprises a first MOV and a second MOV (components 106 comprise multiple mixed oxide varistors col. 3 lines 8-25) connected in series with one or more spark gaps, resistors, capacitors, insulators, and fuse links (col. 3 lines 8-25).
The resultant combination does not disclose:
the MOV comprises a first MOV and a second MOV separated by an insulator.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an insulator between the first and second MOV, as one of a limited number of configurations provided for by Daley (col. 3 lines 8-25)
As a consequence of the combination, the MOV comprises a first MOV and a second MOV (components 106 of Daley) separated by an insulator (insulator in series between components of Daley).

As per claim 4:
Henry et al. does not disclose:
	the MOV comprises one or more fins.
Daley discloses in Fig. 1:
	the MOV comprises one or more fins (seen on housing 100).
As a consequence of the combination of claim 3, the MOV comprises one or more fins.

As per claims 5 & 12:
The resultant combination discloses in Henry et al.:
	A coaxial cable, the coaxial cable propagating the signal ([0244]).
The resultant combination does not disclose:
the first MOV is connected to a center conductor of a coaxial cable and the second MOV is connected to a shield conductor of the coaxial cable, the coaxial cable propagating the signal.
At the time of filing, it would have been obvious to one of ordinary skill in the art to connect the first MOV to a center conductor of the coaxial cable of Henry et al., as the inner conductor of a coaxial cable is typically used in the art as the signal carrying conductor such that the outer conductor can provide the benefit of ground shielding that reduces noise and loss of the signal, as is well-understood in the art, and for the second MOV to connect to the outer conductor (shield conductor), as the outer conductor of a coaxial cable is typically used as a ground shield conductor, as is well-understood in the art, and terminal 104 is of Fig. 1 is noted as connecting to ground through terminal connector 110, as taught by Daley (col. 2 line 65- col. 3 line 7).


As per claim 6:
Henry et al. does not disclose:
	the first MOV and the second MOV are concentric to each other.
Daley discloses in Fig. 1:
The MOVs making up the arrestor are concentric to each other (components 106 are shown as having a common central axis, and thus are concentric)
	As a consequence of the combination of claim 1, the first MOV and the second MOV are concentric to each other.

	As per claim 7:
	Henry et al. does not disclose:
the first MOV and the second MOV are at least one of coplanar with each other or arranged in a twisted pair.
	Daley discloses in Fig. 1:
the first MOV and the second MOV (components 106) are at least one of coplanar with each other (stacked vertically) or arranged in a twisted pair.

	As per claim 9:
	Henry et al. does not disclose:
		the first MOV and the second MOV are encompassed by a single body.
	Daley et al. discloses in Fig. 1:
the first MOV and the second MOV are encompassed by a single body (housing 100)

As per claim 10:
Henry et al. does not disclose the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body.
Daley discloses in Fig. 1:
the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body (components 106 are separate and stacked, and thus have an external body).	
As a consequence of the combination of claim 1, the arrestor comprises a first MOV and a second MOV, each of the first MOV and the second MOV having a respective external body.

Claims 13 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley (US Patent 8063767), as cited by applicant, in view of Woodworth (US Patent 5594613).
Daley discloses in Figs. 1 & 6:
A signal conductor (arrestor 90 formed as part of the transmission line between communications device 146 and electric power system 143) integrally formed as a metal oxide varistor (MOV), the MOV having a first MOV and a second MOV (components 106, which may be MOVs, col. 3 lines 8-25) and an insulator (components 106 may be series connected with insulators and spark gaps, col. 3 lines 8-25).
Daley does not disclose that the first and second MOVs are separated by an insulator.
Woodworth discloses in Fig. 9 the use of spark gaps (250, 252, 254, and 256) and insulative spaces (234, 236) used between MOVs (212, 214, 216) in an arrestor assembly (210).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first and second MOV to be separated by an insulator as a typical structure for arrestor assemblies as is well-understood in the art, and disclosed by Woodworth (col. 13 lines 33-53).

As per claim 17:
Daley discloses in Fig. 1 the arrestor comprises one or more fins (housing 100).

	As per claim 18:
	Daley discloses in Fig. 6:
	The signal conductor may be formed as a coaxial cable (col. 6 lines 31-56).

	As per claim 19:
	Daley discloses in Fig. 1:
the first MOV and the second MOV (components 106) are at least one of coplanar with each other (stacked vertically) or arranged in a twisted pair.

	As per claim 20:
	Daley et al. discloses in Fig. 1:
the first MOV and the second MOV are encompassed by a single body (housing 100)

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daley (US Patent 8063767), as cited by applicant, in view of Woodworth (US Patent 5594613) as applied to claim 13 above, and further in view of Hyatt et al. (US Patent 4726991), a references of record.
The resultant combination discloses the signal conductor of claim 13, as rejected above.
As per claim 14:
The resultant combination does not disclose:
	granules having a capacitive connection between them.
Hyatt discloses:
Typical varistors are formed as metal oxide granules having a capacitive connection between them (col. 2 line 57- col. 3 line 17).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the metal oxide varistors of the resultant combination by using granules having a capacitive connection between them, as taught by Hyatt.

	As per claim 15:
	The resultant combination discloses:
When the electric potential across plates (terminals 102 and 104 of Daley) of the MOV reaches a threshold value, voltage jumps flows to ground (the MOV acting as a surge arrestor, col. 1 lines 9-28).
	The resultant combination does not disclose:
When the electric potential across plates of the MOV reaches a threshold value, voltage jumps gaps between the granules.
	Hyatt discloses:
Typical varistors are formed as metal oxide granules having a capacitive connection between them (col. 2 line 57- col. 3 line 17).
	As a consequence of the combination of claim 14, when the electric potential across plates of the MOV reaches a threshold value, voltage jumps gaps between the granules, as taught by Hyatt (col. 2 line 57- col. 3 line 17).

	As per claim 16:
	The resultant combination discloses in Daley that when the electric potential across plates of the MOV reaches a threshold value (over voltage condition), the voltage passes to ground (second terminal 136 connected to ground 144, as per the function of a surge arrestor using a metal oxide varistor).


	Allowable Subject Matter
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to Daley.  Rejections based on the newly cited reference(s) are provided above.

Claims 8 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 8 & 11, along with the limitations of the claims upon which they are dependent were not found in combination of the prior art, nor was prior art found that renders the claims obvious. Arrestors featuring MOVs are known in the art, as per the references cited, but not all of the cited limitations were met.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-5 & 7-20 under Henry et al. in view of Radtke et al. and Radtke et al. in view of Dupont have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Henry et al. in view of Daley and Daley in view of Woodworth.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843